Filed 4/19/13 In re Joshua G. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re JOSHUA G., a Person Coming Under                               B244463
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK82109)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CYNTHIA R.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles.
Sherri Sobel, Juvenile Court Referee. Affirmed.
                                                         ______
         Patti L. Dikes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Emery El Habiby, Deputy County Counsel, for Plaintiff and Respondent.
                                                         ______
       Cynthia R., mother of Joshua G., appeals from the order terminating her parental
rights pursuant to Welfare and Institutions Code section 366.26.1 Mother contends
that the juvenile court erred in terminating her parental rights because it should have
applied the sibling-relationship exception to termination under section 366.26,
subdivision (c)(1)(B)(v). We disagree and thus affirm the order.
                  FACTUAL AND PROCEDURAL BACKGROUND
       After finding a prima facie case for detaining Joshua and three of his siblings, the
juvenile court adjudged the children dependents of the court by sustaining a section 300
petition against Mother on the following grounds: (1) “On 05/02/2010, . . . [M]other . . .
placed the children in a detrimental and endangering situation by driving a vehicle while
under the influence of alcohol with the children as passengers in the vehicle. The mother
drove in an erratic manner. The mother consumed beer while driving resulting in
[Joshua‟s older sister] being afraid. The mother possessed beer[] and empty beer bottles
in the vehicle within access of the children. The mother left the children in the vehicle
with the vehicle running and the key in the ignition while the mother entered a store.
The mother failed to ensure [Joshua‟s younger sister] was restrained in an appropriate
child safety seat.” (§ 300, subd. (b).) (2) Mother “has an unresolved history of alcohol
[abuse,] which renders the mother incapable of providing the children with regular care
and supervision. The mother has a criminal history of alcohol[-]related convictions.”
(Ibid.) (3) “On 05/02/2010, . . . [M]other . . . physically abuse[d] [Joshua‟s older brother]
by slapping the child‟[s] face. Such physical abuse was excessive and caused the child
unreasonable pain and suffering.” (Id. at § 300, subds. (b) & (j).)2 The Department of



1
       Statutory references are to the Welfare and Institutions Code.
2
        At the time of the petition, Joshua was 7; his older brother was 13; his older sister
was 11; and his younger sister was 8 months. Joshua and his older brother and sister
appeared to have the same father. All three said they had no contact with their father.
Joshua‟s younger sister has a different father. Joshua has two additional siblings who
live in Washington and have been the subject of dependency proceedings in that state.
Only Joshua is involved in this appeal.

                                              2
Children and Family Services (DCFS) placed Joshua and his older brother in one foster
home, his older sister in another foster home and his younger sister in a third foster home.
       At a review hearing on February 22, 2011, the juvenile court concluded that
Mother had not “complied with the program[.]” According to the court, “I cannot find
regular and consistent contact; that mother made significant progress in resolving the
problems which led to removal; or that she demonstrated the capacity and ability to
complete the objectives of the treatment plan and provide for the children‟s safety,
protection, physical or emotional well-being [and] special needs.” As a result, the court
terminated Mother‟s family reunification services and set the matter for a permanent plan
hearing.
       On May 10, 2012, before the permanent plan hearing, DCFS moved Joshua‟s
older brother from his placement with Joshua to a group home. According to the DCFS
report, the move occurred because the older brother “was exhibiting behavior such as
refusing to attend school, being aggressive with his younger sibling, Joshua, (punching
and hitting Joshua) and being defiant with caregiver[]s.” The older brother requested the
move and “reported he was not comfortable with his current placement.”
       On August 30, 2012, before turning to the issue of permanency, the juvenile court
addressed a section 388 petition that Mother had filed in which she sought return of all
four children to her or, at a minimum, additional family reunification services with
Joshua‟s younger sister. The court denied the petition, finding “no changed
circumstances at all” based on the fact that “Mother‟s been unable to get clean and sober”
in the 27 months since the filing of the petition.
       Addressing permanency, the court concluded that Joshua‟s older brother “is not
adoptable. There is no one available for legal guardianship. Planned permanent living
arrangement is in his best interest. He is 15 . . . so for him . . . planned permanent living
arrangement.” The court ordered a legal guardianship for Joshua‟s older sister, who
was 13, with her current caretaker. With respect to Joshua‟s younger sister, who was
residing with her paternal grandmother, the court continued family reunification services
for the father, transferred the case to Riverside County where the paternal grandmother

                                              3
resided and ordered visitation for Mother. As for Joshua, who was 10, he reported to
DCFS that “he did not want to visit with his mother. The mother continues telling him
that she had cancer and she is dying, which make[s] him feel guilty and uncomforted.”
DCFS recommended termination of parental rights for Joshua, as his caretaker was
willing to adopt him. Counsel for the children, with agreement by Mother‟s counsel,
asserted the sibling-relationship exception to the termination of parental rights for Joshua,
arguing that “the plan for the current caretaker[] is to move to Pennsylvania and Joshua‟s
really opposed to leaving his family in this area.” The court responded, “I understand
that‟s a problem. Nonetheless, permanency for him requires that we go to the most
permanent plan. If I move to a legal guardianship, he would still move to Pennsylvania.
I‟m certainly not putting him in another home at this point after everything he‟s been
through. So I will ask and hope that the caregiver[] for him will make sure [to] stay in
touch with all of the siblings. They‟re in four separate places. . . . I‟m not going to put
him in a foster ho[m]e. It‟s just not appropriate.” The court added, “I get it, and this is
very difficult when we have all of these children in completely different homes. In order
for Joshua to maintain contact with his siblings, he needs to go into foster care and
remain in foster care. That‟s completely inappropriate. He‟s in a loving home who
wishes to adopt him and, as far as I know, [there is] full intent to allow the children to
talk to each other and see each other.” The court thus terminated the parental rights of
Mother and Joshua‟s father as to Joshua, freeing him for adoption. Mother filed a timely
notice of appeal.
                                       DISCUSSION
       “At a hearing under section 366.26, the court must select and implement a
permanent plan for a dependent child. Where there is no probability of reunification with
a parent, adoption is the preferred permanent plan. [Citation.] To implement adoption as
the permanent plan, the juvenile court must find, by clear and convincing evidence,
that the minor is likely to be adopted if parental rights are terminated. (§ 366.26,
subd. (c)(1).) Then, in the absence of evidence that termination of parental rights
would be detrimental to the child under statutorily specified exceptions (§ 366.26,

                                              4
subd. (c)(1)(A)-(B)), the juvenile court „shall terminate parental rights‟ (§ 366.26,
subd. (c)(1)).” (In re K.P. (2012) 203 Cal. App. 4th 614, 620.)
       “The sibling[-]relationship exception [to termination of parental rights] applies
where the juvenile court finds that „substantial interference with a child‟s sibling
relationship‟ is a „compelling reason‟ to conclude that adoption would be detrimental to
the child. In making this determination, the court should take into consideration „the
nature and extent of the relationship, including, but not limited to, whether the child was
raised with a sibling in the same home, whether the child shared significant common
experiences or has existing close and strong bonds with a sibling, and whether
ongoing contact is in the child‟s best interest, including the child‟s long-term emotional
interest, as compared to the benefit of legal permanence through adoption.‟ (§ 366.26,
subd. (c)(1) (B)(v).)” (In re Bailey J. (2010) 189 Cal. App. 4th 1308, 1317.) The
exception contains factual and discretionary components. First, the proponent of the
sibling-relationship exception has the burden to produce evidence of the existence of a
beneficial sibling relationship, a factual question, which we review for substantial
evidence. (Id. at p. 1314; see also In re I.W. (2009) 180 Cal. App. 4th 1517, 1529
[challenge to juvenile court‟s finding that no beneficial relationship exists amounts to
contention that “undisputed facts lead to only one conclusion”].) Second, the court
must “find that the existence of that relationship constitutes a „compelling reason for
determining that termination would be detrimental.‟ [Citation.]” (In re Bailey J.,
at p. 1315.) That question is “a „quintessentially‟ discretionary decision, which calls for
the juvenile court to determine the importance of the relationship in terms of the
detrimental impact that its severance can be excepted to have on the child and to weigh
that against the benefit to the child of adoption. [Citation.]” (Ibid.) We thus review that
determination for an abuse of discretion. (Ibid.)
       In this case, Mother argues that the juvenile court should have applied the sibling-
relationship exception to the termination of her parental rights because Joshua and his
three siblings, who were subjects of the section 300 petition, “were raised together in the



                                              5
same home until [DCFS] separated them” and “Joshua had strong bonds with his brother
and sisters [so that] ongoing contact was in his best interest.” We disagree.
       Even assuming beneficial relationships existed between Joshua and his three
siblings based on Joshua‟s desire to see them and their being raised together and sharing
common experiences, the juvenile court did not abuse its discretion in finding that those
relationships did not constitute a compelling reason for determining termination of
parental rights would be detrimental to Joshua. Although Joshua and his older brother
originally were placed together, the older brother was removed from the home several
months before the permanent plan hearing in part because he was “being aggressive”
with Joshua by “punching and hitting Joshua.” DCFS reported that the older brother was
physically aggressive and emotionally abusive with Joshua and that “Joshua‟s behavior
is strongly influence[d] by the ongoing defiant behavior of his [older] brother . . . .”
Joshua‟s prospective adoptive parent reported that “Joshua has been doing better since
[his older brother] was replaced.” With regard to Joshua‟s older and younger sisters, he
was not placed with them for the majority of the dependency proceedings, and, at the
time of the permanent plan hearing, the younger sister lived in Riverside with her
paternal grandmother. Joshua was in special education, and his prospective adoptive
parent was able to address his needs. Joshua was comfortable with the prospective
adoptive parent. And, as the court noted, if the prospective adoptive parent planned to
move out of state, Joshua would require placement in a foster home to avoid any move
and maintain contact with his siblings, which the court found would be “completely
inappropriate” given the stable home the prospective adoptive parent offered and the
tumultuous experience Joshua had with Mother. The court thus reasonably could have
determined that the benefits of a stable adoptive home outweighed any detrimental
impact from separating Joshua from his siblings.




                                              6
                              DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.



                                       ROTHSCHILD, J.


We concur:



             MALLANO, P. J.



             JOHNSON, J.




                                   7